DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species c (Fig. 20) in the reply filed on May 30, 2022, is acknowledged.  Claims 1-19 have been examined on the merits in this action because they are directed to the elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “first slotted opening” renders the claim vague and indefinite because a slot is an opening.  It is suggested that Applicant recite “a first slot” to avoid confusion with compound openings, not supported by Applicant’s disclosure. 
In claim 1, the recitation “..from the first portion to a second end of the guide component having an elongated second arcuate slot” renders the claim vague and indefinite because “a second end” is a physical extremity.  It is suggested that Applicant use alternate terminology such as “a second end portion.”
In claim 3, the recitation “….the axis extending perpendicular to the aperture is the virtual pathway” renders the claim vague and indefinite because it is unclear what relationship is being claimed.  It  appears that Applicant intended to recite “the aperture defines a first axis and the virtual pathway to extend along a second axis perpendicular to the first axis. 
In claim 7, the recitation “has a scale indicating a location of the first end of the arm” renders the claim vague and indefinite because it is unclear what structure is being claimed.  It appears that Applicant intended to recite the first portion to have a scale, the scale starting at a first end of the first portion. 
In claim 8, the recitation “wherein the guide component at the first end is configured at an open end of the slotted opening to pass onto the first attachment assembly along the length of the slotted opening” renders the claim vague and indefinite because the structure recited is unclear.  A slot lacks structure rather it is defined by the surrounding structure herein the guide component.  The guide component defines a first slot (claim 1) which extends along a length of the first end portion and the first end portion of the guide component is open. 
In claim 13, the recitation “the guide component adjacent the slotted opening” renders the claim vague and indefinite because it is unclear which slot is being referred to in the claim. 
In claim 14, the recitation “movement of the arm relative to the slotted opening” renders the claim vague and indefinite because it is unclear which slot is being referred to in the claim.  Further, the recitation “fixed distance is 1 cm or less between each of the plurality of adjacent slots or openings.” renders the claim vague and indefinite because it is unclear what the adjacent slots or openings are. 
In claim 16, recitation “movement in or out relative to the localizing feature affects the selected path relative to the virtual pathway” renders the claim vague and indefinite because the arm defines the localizing feature or pin.  Thus, movement of the arm would move the localizing feature or pin as well.  For examination purposes, it is assumed that Applicant intended to recite “relative to the guide component.”
In claim 18, the recitation “the intersection of the selected path” lacks antecedent basis.  Further, the recitation is incomplete because it is unclear how the intersection is defined. 
In claim 19, the recitation “wherein the selected path can be offset relative to the virtual pathway intersection by an adjustment of the arm from a zero location to a plus or minus location” renders the claim vague and indefinite because it is unclear what the plus or minus location is. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood in light of the rejections under 35 USC 112(b), claims 1-2, 5-6, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan (US 8986316).
Jordan discloses a system for accessing extra articular lesions or abnormalities or intra osseous lesions or abnormalities or bone marrow, the system including: a guide component having a first guide plate or portion 20 and a second guide plate or portion 30, the first portion having a slide groove or first slotted opening 25 extending a length from a first end and the second portion 30 having an arcuate curvature extending from the first portion to a second end of the guide component having a slide groove or elongated second arcuate slot 35 (Fig. 2); a first attachment assembly 70 configured to be movably adjustable within the length of the first slotted opening; and a second attachment assembly 70 configured to be movably adjustable along the elongated second arcuate slot 35; an arm 100 with a first end and a second end, the second end configured to be attached to the first attachment assembly 70, the arm having a localizing feature 105 at the first end for defining a virtual pathway; and a tubular sleeve 100 configured to be attached to the second attachment assembly 70 for passing a drill bit A along a selected path; wherein the selected path extends toward the virtual pathway to form the entry access using intra articular localization (Figs. 1-7B, cols. 3-5).
Regarding claim 2, the localizing feature at the end of the first arm 100 is an anchor spike or pin 105 (Fig. 7A, cols. 3-5).
Regarding claim 5, the first attachment assembly has a head or knob 75 for tightening the first attachment assembly to the guide component (Fig. 6, cols. 3-5).
Regarding claim 6, the second attachment assembly has a head or knob 75 for tightening the second attachment assembly to the guide component (Fig. 6, cols. 3-5).
Regarding claim 13,  the first portion 20 extends a length from the second portion 30 and the guide component adjacent the slotted opening holds or couples the arm at a fixed distance along the length of the first portion (Figs. 1 and 4 and cols. 3-5).
Regarding claim 14, the recitation “is 1 cm or less”, the arm can be incrementally positioned along the length of the first slot 25 (Fig. 1 and cols. 3-5). 
Regarding claim 15, movement of the arm 100 relative to the slotted opening shifts the pathway a corresponding distance relative to the virtual pathway (Fig 4).
Regarding claim 16, arm A is extendable, and movement in or out relative to the guide component affects the selected path relative to the virtual pathway (Fig. 4). 
Regarding claim 17, the virtual pathway and the selected path through the tubular sleeve intersect (Fig. 4).
Regarding claim 18, the intersection of the selected path is moved along the virtual pathway by an adjustment of the second end location of the arm along the first portion (Fig. 4). 
Regarding claim 19, the selected path can be offset relative to the virtual pathway intersection by an adjustment of the arm from a zero location to a plus or minus location (incremental positions along the first slot, a plus location being away from and end of the first portion and a minus location being toward an end of the first portion, the offset being equal to the movement of the arm along the first portion (Figs. 1-4 and cols. 3-5).
The manner of operating a device does not differentiate apparatus claims from prior art (MPEP 2114 (II))



Allowable Subject Matter
Claims 3-4, 7-8 and 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 10, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775